Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Remarks
This Office Action is responsive to Applicants’ Amendment filed on 6/03/2022, in which claims 1, 8-9, and 15-16 are amended, claim 6 is cancelled, and claims 17 are added. Claims 1-5, 7-17 are currently pending.
Response to Arguments
Applicant’s arguments with respect to claims 1-5, and 7-17 have been considered but are moot in view of a new ground of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter "Sternby"), in view of Ishikawa (US 20160349897 A1).
As to claim 1, Sternby discloses a method, comprising: at an electronic device in communication with a display generation component and one or more input devices: displaying, via the display generation component, a user interface including a content entry region; [The input area 310 and 308 (collectively content entry region) is displayed to receive user input as shown in Fig 3B [See ¶-36]]
while displaying the user interface, receiving, via the one or more input devices, a handwritten input directed to the content entry region; and [The user may provide input on input area 310 using their finger or stylus (respectively input device) [See ¶-36]]
in response to receiving the handwritten input: in accordance with a determination that the handwritten input satisfies one or more shape insertion criteria, including a criterion that is satisfied when the handwritten input is determined to correspond to a respective shape, concurrently displaying, in the content entry region, a representation of the respective shape corresponding to the handwritten input and a representation of the handwritten input, wherein a path of a border of the representation of the respective shape is different from a path of a border of the handwritten input, and … [When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 [See ¶-38-39]. The user may select the recognized character from area 308 to input and display the character in text display 307 [See ¶-38]. As shown in Fig 3B, the recognized character R is displayed along with (concurrently displaying) the handwritten user input 314 [See ¶-38]]
in accordance with a determination that the handwritten input does not satisfy the one or more shape insertion criteria, forgoing displaying, in the content entry region, the representation of the respective shape [When the input character is recognized, the recognized character is displayed in selection area 308 [See ¶-38-39]. A skilled artisan would understand that when a particular character is not recognized from the user input then that particular character is not displayed in selection area 308].
However, Sternby does not teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to   the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; and in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness…"
On the other hand, Ishikawa does teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to   the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; and in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness…"
Ishikawa discloses that a handwriting portion (first portion) may vary in width (first thickness and third thickness) based on the z value/pressure of the user pen input, as shown in Fig 29(a) [See ¶-242]. The system corrects the input to smooth the thickness of the handwriting based on specific thresholds of the Z value/pressure (first, third, fifth, sixth characteristic) [See ¶-235-236, 244]. Since the smoothing is performed on a per coordinate basis, a handwriting portion may be smoothed to have varying widths as shown in Fig 34 [See ¶-265]. As shown in Fig 34, D5 shows a portion that has a thin portion (second thickness) and a thicker portion (fourth thickness). Fig 34 also shows a portion D4 with another thin portion (fifth thickness) and a thicker portion (sixth thickness). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby's input recognition to incorporate the teachings of Ishikawa's varying line widths.
Motivation to do so would be so that the boldness of symbols, characters, and shapes can be expressed more clearly, as taught by Ishikawa [See ¶-272]. Additional motivation to do so would be so that the shapes, symbols, and letters can show individuality, as taught by Ishikawa [See ¶-272].
As to claim 14, Sternby, and Ishikawa disclose the method of claim 1, wherein the first characteristic and the third characteristic of the handwritten input are based on a physical parameter of the handwritten input [Ishikawa, a handwriting portion (first portion) may vary in width (first thickness and third thickness) based on the z value/pressure (first characteristic and the third characteristic) of the user pen input, as shown in Fig 29(a) [See ¶-242]. A skilled artisan would understand that the z value is a physical location (physical parameter)].
As to claim 15, Sternby discloses a electronic device, comprising: one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for: [A memory 610 is shown in Fig 6 that includes programs and instructions for the CPU 601 (one or more processors) [See ¶-58, 61-62]]
displaying, via a display generation component, a user interface including a content entry region; [The input area 310 and 308 (collectively content entry region) is displayed to receive user input as shown in Fig 3B [See ¶-36]]
while displaying the user interface, receiving, via one or more input devices, a handwritten input directed to the content entry region; and [The user may provide input on input area 310 using their finger or stylus (respectively input device) [See ¶-36]]
in response to receiving the handwritten input: in accordance with a determination that the handwritten input satisfies one or more shape insertion criteria, including a criterion that is satisfied when the handwritten input is determined to correspond to a respective shape, concurrently displaying, in the content entry region, a representation of the respective shape corresponding to the handwritten input and a representation of the handwritten input, wherein a path of a border of the representation of the respective shape is different from a path of a border of the handwritten input, and … [When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 [See ¶-38-39]. The user may select the recognized character from area 308 to input and display the character in text display 307 [See ¶-38]. As shown in Fig 3B, the recognized character R is displayed along with (concurrently displaying) the handwritten user input 314 [See ¶-38]]
in accordance with a determination that the handwritten input does not satisfy the one or more shape insertion criteria, forgoing displaying, in the content entry region, the representation of the respective shape [When the input character is recognized, the recognized character is displayed in selection area 308 [See ¶-38-39]. A skilled artisan would understand that when a particular character is not recognized from the user input then that particular character is not displayed in selection area 308].
However, Sternby does not teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness …"
On the other hand, Ishikawa does teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness …"
Ishikawa discloses that a handwriting portion (first portion) may vary in width (first thickness and third thickness) based on the z value/pressure of the user pen input, as shown in Fig 29(a) [See ¶-242]. The system corrects the input to smooth the thickness of the handwriting based on specific thresholds of the Z value/pressure (first, third, fifth, sixth characteristic) [See ¶-235-236, 244]. Since the smoothing is performed on a per coordinate basis, a handwriting portion may be smoothed to have varying widths as shown in Fig 34 [See ¶-265]. As shown in Fig 34, D5 shows a portion that has a thin portion (second thickness) and a thicker portion (fourth thickness). Fig 34 also shows a portion D4 with another thin portion (fifth thickness) and a thicker portion (sixth thickness). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby's input recognition to incorporate the teachings of Ishikawa's varying line widths.
Motivation to do so would be so that the boldness of symbols, characters, and shapes can be expressed more clearly, as taught by Ishikawa [See ¶-272]. Additional motivation to do so would be so that the shapes, symbols, and letters can show individuality, as taught by Ishikawa [See ¶-272].
As to claim 16, Sternby discloses a non-transitory computer readable storage medium storing one or more programs, the one or more programs comprising instructions, which when executed by one or more processors of an electronic device, cause the electronic device to perform a method comprising: [A memory 610 (non-transitory computer readable storage medium) is shown in Fig 6 that includes programs and instructions for the CPU 601 (one or more processors) [See ¶-58, 61-62]]
displaying, via a display generation component, a user interface including a content entry region; [The input area 310 and 308 (collectively content entry region) is displayed to receive user input as shown in Fig 3B [See ¶-36]]
while displaying the user interface, receiving, via one or more input devices, a handwritten input directed to the content entry region; and [The user may provide input on input area 310 using their finger or stylus (respectively input device) [See ¶-36]]
in response to receiving the handwritten input: 8 4854-6296-2449, v. 4Application No.: 17/031,844Docket No.: 106842176130 (P49100US2) in accordance with a determination that the handwritten input satisfies one or more shape insertion criteria, including a criterion that is satisfied when the handwritten input is determined to correspond to a respective shape, concurrently displaying, in the content entry region, a representation of the respective shape corresponding to the handwritten input and a representation of the handwritten input, wherein a path of a border of the representation of the respective shape is different from a path of a border of the handwritten input, and … [When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 [See ¶-38-39]. The user may select the recognized character from area 308 to input and display the character in text display 307 [See ¶-38]. As shown in Fig 3B, the recognized character R is displayed along with (concurrently displaying) the handwritten user input 314 [See ¶-38]]
in accordance with a determination that the handwritten input does not satisfy the one or more shape insertion criteria, forgoing displaying, in the content entry region, the representation of the respective shape [When the input character is recognized, the recognized character is displayed in selection area 308 [See ¶-38-39]. A skilled artisan would understand that when a particular character is not recognized from the user input then that particular character is not displayed in selection area 308].
However, Sternby does not teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the representation of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness…"
On the other hand, Ishikawa does teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input has a first characteristic including a first thickness of the representation of the first portion of the representation of the handwritten input, a first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a second characteristic, including a second thickness, based on the first characteristic; in accordance with a determination that the first portion of the representation of the handwritten input has a third characteristic, different from the first characteristic, including a third thickness of the representation of the first portion of the representation of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has a fourth characteristic, including a fourth thickness different from the second thickness, based on the third characteristic; in accordance with a determination that a second portion of the representation of the handwritten input has a fifth characteristic, different from the first characteristic, a second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a fifth thickness based on the fifth characteristic; in accordance with a determination that the second portion of the representation of the handwritten input has a sixth characteristic, different from the fifth characteristic, the second portion of the representation of the respective shape that corresponds to the second portion of the representation of the handwritten input has a sixth thickness based on the sixth characteristic, different from the fifth thickness…"
Ishikawa discloses that a handwriting portion (first portion) may vary in width (first thickness and third thickness) based on the z value/pressure of the user pen input, as shown in Fig 29(a) [See ¶-242]. The system corrects the input to smooth the thickness of the handwriting based on specific thresholds of the Z value/pressure (first, third, fifth, sixth characteristic) [See ¶-235-236, 244]. Since the smoothing is performed on a per coordinate basis, a handwriting portion may be smoothed to have varying widths as shown in Fig 34 [See ¶-265]. As shown in Fig 34, D5 shows a portion that has a thin portion (second thickness) and a thicker portion (fourth thickness). Fig 34 also shows a portion D4 with another thin portion (fifth thickness) and a thicker portion (sixth thickness). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby's input recognition to incorporate the teachings of Ishikawa's varying line widths.
Motivation to do so would be so that the boldness of symbols, characters, and shapes can be expressed more clearly, as taught by Ishikawa [See ¶-272]. Additional motivation to do so would be so that the shapes, symbols, and letters can show individuality, as taught by Ishikawa [See ¶-272].
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Takai (US 20120229471 A1).
As to claim 2, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region, … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "detecting a termination of the handwritten input; and in response to detecting the termination of the handwritten input, inserting the representation of the respective shape corresponding to the handwritten input into the content entry region."
On the other hand, Takai does teach "detecting a termination of the handwritten input; and in response to detecting the termination of the handwritten input, inserting the representation of the respective shape corresponding to the handwritten input into the content entry region."
Takai discloses a system that determines when a pen has stopped moving, and the rest time exceeds a threshold ("termination of the handwritten input") [See ¶-41, 45]. When the threshold is exceeded, the line input of the user is corrected (inserting) to straight line 1 ("representation of the respective shape") [See ¶-45, 49].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Takai's rest time threshold.
Motivation to do so would be to overcome the drawbacks of the prior art which require work to switch between free line and straight line forming, as taught by Takai [See ¶-8]. Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Takai's rest time threshold would have predictably resulted in providing the system with a drawing termination signal, thus improving the provided correction.
Claims 3, 8, and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Steiner et al (US 20140108976 A1 thereafter "Steiner").
As to claim 3, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region and before detecting a termination of the handwritten input: … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "in accordance with a determination that one or more respective criteria are satisfied, inserting the representation of the respective shape corresponding to the handwritten input into the content entry region."
On the other hand, Steiner does teach "in accordance with a determination that one or more respective criteria are satisfied, inserting the representation of the respective shape corresponding to the handwritten input into the content entry region."
Steiner discloses that a shape guide is displayed to the user as the user provides input 16, in Fig 3A-B [See ¶-30]. A menu is provided in Fig 3C that the user may select ("determination that one or more respective criteria are satisfied") from in order to insert a respective alternative shape, or accept the suggested shape based on the user input [See ¶-31-32].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Steiner's shape menu.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Steiner's shape menu would have predictably resulted in reducing the amount of work required by the user to input a shape.
As to claim 8, Sternby, and Ishikawa do not teach "further comprising: while concurrently displaying the representation of the respective shape and the representation of the handwritten input in the content entry region: in accordance with a determination that one or more respective criteria are satisfied, ceasing display of the representation of the handwritten input while maintaining display of the representation of the respective shape."
On the other hand, Steiner does teach "further comprising: while concurrently displaying the representation of the respective shape and the representation of the handwritten input in the content entry region: in accordance with a determination that one or more respective criteria are satisfied, ceasing display of the representation of the handwritten input while maintaining display of the representation of the respective shape."
Steiner discloses that a shape guide is displayed to the user as the user provides input 16 ("concurrently displaying"), in Fig 3A-B [See ¶-30]. A menu is provided in Fig 3C that the user may select from ("determination that one or more respective criteria are satisfied") in order to insert a respective alternative shape, or accept the suggested shape based on the user input [See ¶-31-32].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Steiner's shape menu.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Steiner's shape menu would have predictably resulted in reducing the amount of work required by the user to input a shape.
As to claim 11, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region,  … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, moving the representation of the respective shape in the content entry region in accordance with the movement of the handwritten input."
On the other hand, Steiner does teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, moving the representation of the respective shape in the content entry region in accordance with the movement of the handwritten input."
Steiner discloses that a shape guide is displayed to the user as the user provides input 16, in Fig 3A-B [See ¶-30]. A menu is provided in Fig 3C that the user may select from in order to insert a respective alternative shape, or accept the suggested shape based on the user input [See ¶-31-32]. The user may then provide a drag input ("movement of the handwritten input") in order to move the shape ("moving the representation") [See ¶-34].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Steiner's shape movement.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Steiner's shape movement would have predictably resulted in allowing the user to reposition or correct the position of a shape.
As to claim 12, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region, … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, resizing the representation of the respective shape in accordance with the movement of the handwritten input."
On the other hand, Steiner does teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, resizing the representation of the respective shape in accordance with the movement of the handwritten input."
Steiner discloses that a shape guide is displayed to the user as the user provides input 16, in Fig 3A-B [See ¶-30]. A menu is provided in Fig 3C that the user may select from in order to insert a respective alternative shape, or accept the suggested shape based on the user input [See ¶-31-32]. The user may then provide a pinch input ("movement of the handwritten input") in order to expand or contract the shape ("resizing the representation") [See ¶-34].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Steiner's shape resizing.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Steiner's shape resizing would have predictably resulted in allowing the user to adjust or correct the size of a shape.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of TA (US 20180335932 A1).
As to claim 4, Sternby, and Ishikawa do not disclose "the criterion is satisfied when a shape type of the respective shape is one of one or more predetermined shape types, and the criterion is not satisfied when the shape type of the respective shape is not one of the one or more predetermined shape types."
On the other hand, TA does teach "the criterion is satisfied when a shape type of the respective shape is one of one or more predetermined shape types, and the criterion is not satisfied when the shape type of the respective shape is not one of the one or more predetermined shape types."
TA discloses that a shape type is determined in order to replace ink strokes with a shape [See ¶-33-34]. When a shape type is determined, the ink strokes are replaced with the determined shape type [See ¶-34].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of TA's shape type determination.
Motivation to do so would be to overcome the drawbacks of the prior art which require cumbersome switching between drawing and editing, as taught by TA [See ¶-2]. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Peron et al (US 20180121074 A1 thereafter "Peron").
[Examiner's note: The limitation "any one of color, thickness, or transparency" denotes a markush claim, which means a claim that recites a list of alternatively useable species regardless of format. The broadest reasonable interpretation of the limitation requires only one from the list to be taught. Thus the teaching of "color, thickness" teaches the entire limitation]
As to claim 5, Sternby, and Ishikawa do not disclose "a respective portion of a representation of the handwritten input has a visual characteristic having a first value, and a corresponding respective portion of the representation of the respective shape has the visual characteristic having the first value, and the visual characteristic is any one of color, thickness…"
On the other hand, Peron does teach "a respective portion of a representation of the handwritten input has a visual characteristic having a first value, and a corresponding respective portion of the representation of the respective shape has the visual characteristic having the first value, and the visual characteristic is any one of color, thickness…"
Peron discloses that a user draws a table and a machine generated table replaces the drawn table, shown in Fig 11 [See ¶-50-51]. The generated table inherits the stroke colors and thickness [See ¶-37, 51].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Peron's stroke color and thickness inheritance.
Motivation to do so would be to allow users to input and refine a table object faster, more accurately, and more efficiently, as taught by Peron [See ¶-25].
Claims 7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Demiya (US 20140219564 A1).
As to claim 7, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region, … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "receiving, via the one or more input devices, a user input corresponding to a request to undo entry of the representation of the respective shape into the content entry region; and in response to receiving the user input corresponding to the request to undo the entry of the representation of the respective shape in the content entry region, replacing, in the content entry region, the representation of the respective shape corresponding to the handwritten input with a representation of the handwritten input."
On the other hand, Demiya does teach "receiving, via the one or more input devices, a user input corresponding to a request to undo entry of the representation of the respective shape into the content entry region; and in response to receiving the user input corresponding to the request to undo the entry of the representation of the respective shape in the content entry region, replacing, in the content entry region, the representation of the respective shape corresponding to the handwritten input with a representation of the handwritten input."
Demiya discloses that a user drawn table is replaced by a computer generated table as shown in Figs 10-12 [See ¶-84-85, 88]. The user may select the generated table and switch button 621 (user input) in order to display the handwritten table ("representation of the handwritten input") again as shown in Figs 13-14 [See ¶-89-90].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Demiya's switch button.
Motivation to do so would be to allow the user to visually compare the content of the handwritten part before conversion and the content of the reshaping result, as taught by Demiya [See ¶-92].
As to claim 9, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "while continuing to receive the handwritten input, in accordance with a determination that subsequent movement of the handwritten input satisfies one or more cancellation criteria, replacing, in the content entry region, the representation of the respective shape corresponding to the handwritten input with the representation of the handwritten input."
On the other hand, Demiya does teach "while continuing to receive the handwritten input, in accordance with a determination that subsequent movement of the handwritten input satisfies one or more cancellation criteria, replacing, in the content entry region, the representation of the respective shape corresponding to the handwritten input with the representation of the handwritten input."
Demiya discloses that a user drawn table is replaced by a computer generated table as shown in Figs 10-12 [See ¶-84-85, 88]. The user may select the generated table ("continuing to receive the handwritten input") and switch button 621 ("satisfies one or more cancellation criteria") in order to display the handwritten table ("representation of the handwritten input") again as shown in Figs 13-14 [See ¶-89-90].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Demiya's switch button.
Motivation to do so would be to allow the user to visually compare the content of the handwritten part before conversion and the content of the reshaping result, as taught by Demiya [See ¶-92].
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Le (US 20150205398 A1).
As to claim 10, Sternby, and Ishikawa disclose the method of claim 1, further comprising: while displaying the representation of the respective shape corresponding to the handwritten input in the content entry region, … [Sternby, When the input character is recognized, the recognized character (representation of the respective shape) is displayed in selection area 308 (content entry region) [See ¶-38-39]].
However, Sternby, and Ishikawa do not teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, changing an orientation of the representation of the respective shape in accordance with the movement of the handwritten input."
On the other hand, Le does teach "receiving, via the one or more input devices, continued handwritten input including a movement of the handwritten input; and in response to receiving the continued handwritten input, changing an orientation of the representation of the respective shape in accordance with the movement of the handwritten input."
Le discloses that the user may draw a triangle and a triangle object ("representation of the respective shape") is generated were the user provided the input, as shown in Figs 25-26 [See ¶-95-96]. The user may rotate ("changing an orientation") the object using two fingers ("continued handwritten input") [See ¶-99].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Le's two finger rotation.
Motivation to do so would be because it would be applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. The known technique of Le's two finger rotation would have predictably resulted in allowing the user to adjust or correct the rotation of an object to the desired rotation.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter “Sternby”), in view of Ishikawa (US 20160349897 A1), in view of Winnemoeller et al (US 20150221106 A1 thereafter "Winnemoeller ").
As to claim 13, Sternby, and Ishikawa do not disclose "wherein the second characteristic and the fourth characteristic of the representation of the respective shape are based on a currently selected content entry tool."
On the other hand, Winnemoeller does teach "wherein the second characteristic and the fourth characteristic of the representation of the respective shape are based on a currently selected content entry tool."
Winnemoeller discloses that the user may draw strokes as shown in Fig 2C, which are geometrically corrected ("representation of the respective shape") [See ¶-49, 52]. The system can correct/modify the corrected strokes' thickness, line opacity, density, and color ("second characteristic and the fourth characteristic") [See ¶-56]. Based on selecting a shading option 230 ("currently selected content entry tool") the thickness, line opacity, density, and color are modified differently than when not selected [See ¶-63].
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby’s input recognition, and Ishikawa’s varying line widths to incorporate the teachings of Winnemoeller's shading adjustment.
Motivation to do so would be to ensure proper shading, and move and modify strokes to achieve a desired tonal density, as taught by Winnemoeller [See ¶-64].
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Sternby et al (US 20140108004 A1 thereafter "Sternby"), in view of Ishikawa (US 20160349897 A1), in view of Hou et al - "An Algorithm of Calligraphy Beautification Based on Improved Velocity and Width Model" (thereafter "Hou").
As to claim 17, Sternby, and Ishikawa do not disclose "wherein: in accordance with a determination that a first portion of the representation of the handwritten input corresponding to the first portion of the representation of the handwritten input has a seventh characteristic based on a first velocity of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has the first thickness based on the seventh characteristic; and in accordance with a determination that the first portion of the representation of the handwritten input has an eighth characteristic based on a second velocity of the handwritten input, different from the first velocity, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has the second thickness based on the eighth characteristic."
On the other hand, Hou does teach "wherein: in accordance with a determination that a first portion of the representation of the handwritten input corresponding to the first portion of the representation of the handwritten input has a seventh characteristic based on a first velocity of the handwritten input, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has the first thickness based on the seventh characteristic; and in accordance with a determination that the first portion of the representation of the handwritten input has an eighth characteristic based on a second velocity of the handwritten input, different from the first velocity, the first portion of the representation of the respective shape that corresponds to the first portion of the representation of the handwritten input has the second thickness based on the eighth characteristic."
Hou discloses a system that can vary the width of a character line based on the speed of the user input [See Pg 3, ¶-1-5]. As the speed of the writing increases (first velocity), the width decreases (first thickness) and while the speed decreases (second velocity) the width increases (second thickness) [See Pg 3, ¶-4-5]. Figures 6-7 also indicate this variance [See Pg 3-4]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Sternby's input recognition, and Ishikawa's varying line widths to incorporate the teachings of Hou's speed based width variance.
Motivation to do so would be to remove the need for pressure sensitive touch screen, as taught by Hou [See Pg 3, ¶-3]. Additional motivation to do so would be to simulate different calligraphy styles, as taught by Hou [See Pg 4, ¶-5].

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO BORJA/           Primary Examiner, Art Unit 2173